DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 02/26/2021 in response to the Non-Final Office Action mailed 12/01/2020 has been entered.
	Claims 1-3, 5-10, and 13-20 are currently pending in U.S. Patent Application No. 16/476,650 and an Office action on the merits follows.


Response to Arguments/Remarks
	Applicant’s remarks with respect to that combination of Urbach et al. (US 2017/0061700) as modified by Kotake (US 8,081,815) have been considered and determined moot in view of Kato (US 2011/0304646).  Kato teaches those newly required limitations “determining a color of the marker based on color distribution of the first image; and transmitting information of the marker color to the another electronic device” in view of disclosure as found throughout and in particular Figures 18-19, Fig. 19 S77, Fig. 16B S21, [0217] and [0236] “The marker recognizing processing in the step S55 includes processing similar to the marker detecting processing (step S15-S21) at a time of storing the pattern, and is executed according to a subroutine in FIG. 19. The CPU 142 first performs ...  In a step S77, a color distribution within the rectangle (RGB (x, y) of each pixel, for example: see FIG. 21) is temporarily stored in the pattern temporary storing area 178 as a pattern of the marker. Then, the CPU 142 compares the pattern temporarily stored in the pattern temporary storing area 178 with the pattern stored in pattern storing area 180 in a step S79, and then, the process is restored to the main routine (FIG. 18).”  See also that marker description of [0211].
References of record when reasonably combined teach/suggest all elements of amended independent claims 1 and 9.  Dependent claims are similarly rejected because they depend on unpatentable parent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 as amended consists of no more than that/those limitations as found in lines 11-12 of claim 1 – “determine the color of the marker based on the color distribution of the first image”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


1.	Claims 1-3, 6-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2011/0304646), in view of Urbach et al. (US 2017/0061700).

As to claim 1, Kato teaches/suggests an electronic device (Fig. 14, 12 in conjunction with hand-held-type game apparatus 100/14 (14 comprising controller 34), see also Fig 5 detailing controller 34 comprising imager 104, and [0164] in description of game apparatus comprising cameras 116 and 118) comprising:
at least one sensor, a display, a camera (Figures 5, 9, 13);
at least one processor (Fig. 13 142) coupled with the at least one sensor, the display, and the camera (Figures 5 and 13); and
communication circuitry coupled with the at least one processor (Fig. 5 wireless module 78/112, Fig. 13 wireless communication module 156/158),
wherein the at least one processor is configured to,
obtain a first image comprising a marker displayed at another electronic device through the camera (displayed on 28 (of 12/console side CPU40) various instances of language “display marker on monitor” (Fig. 16 S1, Fig. 17 S33, Fig. 27 S85, [0209] etc.), Figures 20-26, [0213]),
determine a color of the marker based on color distribution of the first image (Figures 18 and 19, Fig. 19 S77, Figure 16B S21, [0217] “the CPU 142 stores a color distribution within the rectangle as a pattern of the marker in the pattern storing area 180 in a step S21. The color distribution within the rectangle is represented by RGB (x, y) as a RGB value at an arbitrary point (x, y) within the rectangle as shown in FIG. 21, for example. In this case, as to each of all the pixels within the rectangle or a part of pixels appropriately sampled from them, the RGB (x, y) is stored”, [0236] “The marker recognizing processing in the step S55 includes processing similar to the marker detecting processing (step S15-S21) at a time of storing the pattern, and is executed according to a subroutine in FIG. 19. The CPU 142 first performs ...  In a step S77, a color distribution within the rectangle (RGB (x, y) of each pixel, for example: see FIG. 21) is temporarily stored in the pattern temporary storing area 178 as a pattern of the marker. Then, the CPU 142 compares the pattern temporarily stored in the pattern temporary storing area 178 with the pattern stored in pattern storing area 180 in a step S79, and then, the process is restored to the main routine (FIG. 18).”), and
transmit information of the marker color to the another electronic device through the communication circuitry (Fig. 16B S21/S23 “Store color distribution within rectangle as pattern of marker” and “transmit completion notification”, Fig. 18, S59 transmit pattern recognizing signal in view of [0039] “the first image processing apparatus displays a predetermined marker image on a first displayer to thereby make the second image processing apparatus to perform a display control of the second object on the imaged image of the second displayer while the second image processing apparatus transmits a first signal when the display control is performed on the basis of the markers to thereby make the first image processing apparatus perform a display control of the first object on the first displayer. Thus, the first image processing apparatus and the second image processing apparatus are associated with each other through the marker image and the first signal to thereby operatively connect the first object and the second object between the first displayer and the imaged image of the second displayer.”).  Examiner notes, the claim language does not explicitly require the marker color and/or color distribution to be transmitted to 12, instead the claim requires only the transmission of ‘information of’ the marker color, to which that/those pattern recognition signals and completion notification(s) are equivalent.  Additionally, Kato appears to suggest transmission of an explicit pattern/color in view of for example [0040], in addition to that explicit marker coordinate data of [0159] sent to 12.  
Urbach further evidences the obvious nature of transmitting information of a marker color to the another electronic device through the communication circuitry (Fig. 9 908 transmit data associated with the marker, [0004] “precise relative position tracking is enabled by the mutual exchange of such motion/position sensor data between the first and second display devices”, [0048] “Usage of a computing device 206 enables a more precise position-tracking of the marker 210 as each of the wearable device 108 and the computing device 206 is able to track the other device's position relative to itself and communicate such position data between devices as positions change”, [0077] “As mentioned supra, data from cameras and sensors can be exchanged between the wearable device 108 and the computing device 206 via a communication channel”, in view of ‘associated data’ as it comprises attributes such as size shape and color [0042], [0055]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Kato such that a marker recognition signal and/or completion notification may be further modified to comprise one or more characteristics of said marker itself, in particular color of the marker as taught/suggested by Urbach, the motivation as similarly suggested therein that such information enables more precise communication/feedback between associated devices (100/14 in communication with 12).

As to claim 2, Kato in view of Urbach teaches/suggests the device of claim 1.
Kato further teaches/suggests the device wherein the marker comprises,
a first region comprising a pattern indicating the marker (Kato marker outline, [0211] “The marker M has a rectangular outline having each face depicted with a predetermined pattern (rectangular parallelepiped having each face different in colors, here) on a white. The background of the marker M is painted with black in order to extremely heighten a luminance difference with the white marker (makes it easy to detect the outline). Here, the shape of the marker M may be a quadrangle other than a rectangle, such as a square, a rhombus, a trapezoid, for example. Alternatively, a polygon, such as a triangle, a hexagon, etc., a circle, or a complex shape combined them may be appropriate. Furthermore, the white of the marker M may be colored, and the background may be painted with an arbitrary color if they are easy to detect the outline”), and
a second region (colored rectangular parallelepiped ‘face’ regions of [0211]) of which the color is determined according to the color distribution of the first image (see claim 1 above, also note first region may comprise second region, and vice versa, both regions may overlap partially or completely, etc.).  See also Urbach [0041], [0051-0052], [0058], [0065], [0074], [0077], [0083] as they relate said first region and second region (where colored).

As to claim 3, Kato in view of Urbach teaches/suggests the device of claim 2.
Kato further teaches/suggests the device wherein the marker further comprises a third region of which the color is determined based on a slope of the electronic device and the another electronic device (Kato [0032],[0034-0035], [0247-0248], in view of that position and orientation disclosure therein and in further view of that note as identified concerning claim 2, no limitations are placed on what may constitute that third region and/or how it may relate to any other region(s) – e.g. third region of claim 3 may equal that second region of claim 2).  See also Urbach 0040, [0046-0047] and [0068].

As to claim 6, Kato in view of Urbach teaches/suggests the device of claim 1.
Kato further teaches/suggests the device wherein the at least one processor is further configured to:
obtain information of a slope of the electronic device using the at least one sensor ([0149-0150] “Thus, by using the acceleration sensors 86 and 96 in conjunction with the computer, it is possible to determine an inclination, an orientation or a position of each of the first controller 34 and second controller 36... the built-in or dedicated processing apparatuses may be ones for transforming the detected acceleration signal into the inclined angle (or other preferable parameters) corresponding thereto.”), and
transmit the slope information of the electronic device to the another electronic device through the communication circuitry ([0152] “the user can perform a game operation by changing a position on the screen designated by the first controller 34 by moving the first controller 34 itself, and by changing distances between the first controller 34 and each of the markers 44m and 44n.”).  See also Urbach as previously identified [0040], [0067-0068] and [0071] as they relate to obtaining slope/tilt/rotation/orientation information and that transmission disclosure and related motivation of [0046-0048].

As to claim 7, Kato in view of Urbach teaches/suggests the device of claim 1.
Kato suggests marker pattern detection generally occurring based a relative slope between 12/28 and 100/14, see [0032], [0034-0035], [0247-0248], in addition to view angles between respective markers and controller 100/14 (See Fig. 7, [0153]).  Kato however fails to explicitly disclose the receipt of slope information of the another electronic device from the another electronic device through the communication circuitry.
Urbach teaches/suggests a device wherein the at least one processor is configured to,
obtain information of a slope of the electronic device using the at least one sensor ([0004] “In some embodiments, the plurality of sensors can comprise a camera, gyroscopes(s), accelerometer(s) and magnetometers. Thus, the sensor input data from the first and/or the second display devices enables mutual tracking. So even if one or more of the first and the second display device move out of the other's field of view, precise relative position tracking is enabled by the mutual exchange of such motion/position sensor data between the first and second display devices”, [0040] “one or more of a shift, tilt or rotation of the marker 110 (or the surface 112 that bears the marker thereon) can cause a corresponding shift in position or a tilt and/or rotation of the virtual object 104. It can be appreciated that changes to the positional attributes of the marker 110 (such as its position or orientation in space) occur not only due to the movement of the real-world object 106 by the user 120 but also due to the displacement of the user's 102 head 130 relative to the real-world object 106. Wearable devices 108 as well as object 106 generally comprise positioning/movement detection components such as gyroscopes, or software or hardware elements that generate data that permits a determination of the position of the wearable device 108 relative to device 106”, [0046] “In other embodiments where the real-world object 106 has the capability to detect its own position/orientation, object 106 can communicate its own data that can be used alone or in combination with data from camera/sensor on the wearable device 108”, [0068] “and further tilting, moving, rotating or otherwise interacting with the computing device 206 can be analyzed by the input processing module 546 to determine a corresponding action”, [0067], [0071]),
receive slope information of the another electronic device from the another electronic device through the communication circuitry ([0046] “The scene processing module 150 makes the corresponding changes to one of the virtual object 104 or a virtual scene surrounding the virtual object 104 in the virtual world. For example, if the user 102 displaces or tilts the real-world object such information is obtained by the camera of the wearable device 108 which provides the obtained information to the scene processing module 150”, [0048] “Usage of a computing device 206 enables a more precise position-tracking of the marker 210 as each of the wearable device 108 and the computing device 206 is able to track the other device's position relative to itself and communicate such position data between devices as positions change”),
identify a relative slope of the electronic device and the another electronic device based on the slope information of the electronic device and the slope information of the another electronic device ([0006] “for identifying position and orientation of the real-world object in real 3D space relative to a user's eyes”, [0040], [0049] “In some embodiments, the scene processing module 150 can employ sensor data fusion techniques such as but not limited to Kalman filters or multiple view geometry to fuse image data in order to determine the relative position of the computing device 206 and the wearable device 108”), and
determine attributes of the marker based on the relative slope of the electronic device and the another electronic device ([0040-0041], [0051], [0058], [0065] “The data from the wearable device camera is also analyzed to identify a marker, its position and orientation relative to the real-world object 106 that comprises the marker thereon”, [0074] “As the markers can comprise encoded data structures or images such as QR codes or bar-codes, they can be associated with natural language tags which can be displayed for user selection of particular renderings”, [0077] “At 704, attributes of the marker 110/210 or the computing device 206 such as its position and orientation in the real 3D space relative to the wearable device 108 or relative to the user's 102 eyes wearing the wearable device 108 are obtained. In some embodiments, the attributes can be obtained by analyzing data from the cameras and accelerometers/gyroscopes included in the wearable device 108” in view of [0049] identified above).  Urbach also teaches/suggests one or more attributes of said marker comprising size, shape and color as disclosed in [0042] and [0055].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Kato in view of Urbach such that a color of the marker is determined based on a relative slope between devices as taught/suggested by Urbach and Kato, said relative slope based further on the receipt of slope information of the another electronic device from the another electronic device through the communication circuitry as taught/suggested by Urbach, the motivation as similarly taught/suggested therein that such a relative slope/tilt/positioning and orientation may impact color (and marker detection generally/accordingly) in view of display, ambient and/or other lighting/illumination conditions associated therewith, and that transmission/receipt of slope information from the another electronic device serves to reduce computational load at the receiving device for instances wherein said slope information would otherwise be calculated/determined therein.

As to claim 8, Kato in view of Urbach teaches/suggests the device of claim 1.
Kato further suggests the device wherein the at least one processor is configured to,
obtain a second image from the camera (repeated instance of any of those first acquisitions previously identified for the case of claim 1), and
 detecting a position of the marker in the second image based on at least one of information of the marker color and the color distribution of the first image (Figures 18 and 19, 16B, as previously identified, stored color distribution data for subsequent comparison(s), [0217], [0236] as used in marker detection in further view of coordinate determination(s) based thereon [0247]).
Urbach further teaches/suggests a device wherein the at least one processor is configured to,
obtain a second image from the camera ([0045] “a back-facing camera or other sensing device such as an IR detector (not shown) that points away from the user's 102 face comprised in the wearable computing device 108 is activated. Based on the positioning of the user's 102 head or other body part, the camera or sensor can be made to receive as input image data associated with the real-world object 106 present in or proximate the user's 102 hands. In some embodiments, the sensor receives data regarding the entire surface 112 including the position and orientation of the marker 110. The received image data can be used with known or generated light field data of the virtual object 104 in order to generate the virtual object 104 at a position/orientation relative to the marker 110. In embodiments wherein a rendering of the virtual object 104 is received by the wearable device 108, the scene processing module 150 positions and orients the rendering of the virtual object 104 relative to the marker 110” in further view of permissible interpretation wherein the second and first images need not be different), and
detect a position of the marker in the second image based on at least one of information of the marker form and the analysis information of the first image ([0045-0048] “in order to generate the virtual object 104 at a position/orientation relative to the marker 110 ... image data of the handheld computing device 206 is obtained by the outward facing camera or the sensor of the wearable device 108. Similarly, image data associated with the wearable device 208 can be received by a front-facing camera of the handheld device 206 also. Usage of a computing device 206 enables a more precise position-tracking of the marker 210 as each of the wearable device 108 and the computing device 206 is able to track the other device's position relative to itself and communicate such position data between devices as positions change” [0064] “The camera module 526 is configured to receive image data from one or more of a camera associated with the wearable device 108 and a camera associated with the real-world object 204. Such camera data, in addition to the data received by the device data module 524, can be processed to determine the positioning and orientation of the wearable device 108 relative to the real-world object 204”).

As to claim 9, this claim is the method claim corresponding to the device/system claim 1 and is rejected accordingly.

As to claim 10, this claim is the method claim corresponding to the device/system claim 2 and is rejected accordingly.  Examiner notes for differences in language ‘determined’ vs. ‘changed’, corresponding disclosure of Kato reads as each of those colored rectangular parallelepiped ‘face’ regions are colored differently in accordance with [0211] (i.e. changed between face regions).

As to claims 14-15, these claims are the method claims corresponding to device/system claims 7-8 respectively, and are rejected accordingly.

As to claim 16, Kato in view of Urbach teaches/suggests the device of claim 3.
Kato further suggests the device wherein, the second region is formed outside the first region, and the third region is formed outside the second region (Kato Fig. 20 under an interpretation such that the first region corresponds to the outline of any one face/surface of the rectangular parallelepiped not enclosing any other surface(s) identified as either or both of the second and third regions (Fig. 20A clockwise starting from the leftmost side regions 1, 2 and 3 corresponding to each surface)).

As to claim 17, this claim constitutes limitations already present in the case of claim 1 upon which it depends, and is rejected accordingly in view of corresponding disclosure as identified for the case of claim 1.
claims 18 and 19, these claims are the method claims corresponding to device/system claims 3 and 16 respectively, and are rejected accordingly.

As to claim 20, this claim is the method claim corresponding to device/system claim 6 and is rejected accordingly.


Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669